DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 3, 7, 12, and 16 are objected to because of the following informalities: 
claims 3 and 12 recite “the first ring protrudes from the first mounting frame” which should be read as “the first connecting ring protrudes from the first mounting frame”;
Claims 7 and 16 recite a third adhesive layer, with no mention of a first and second adhesive layer; for examination purposes, “a third adhesive layer” will be read as “an adhesive layer”, and “the third adhesive layer” will be read as “the adhesive layer”;
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2017/0310861), in view of Chen (2014/0049686), and further in view of Wei (2018/0299591).

Regarding claim 1, Wang discloses a lens module (Figure 2, 100, camera module) comprising: an optical filter (50, light filter); and a mounting bracket assembly (11, integral base, and 40, light filter holder), the optical filter mounted on the mounting bracket assembly (at least Figure 2, [0169] teaches 50, light filter, is installed at 40, light filter holder), the mounting bracket assembly comprising: a first mounting frame (11, integral base) comprising a plurality of side portions connected end-to-end (Figures 2  and 3 depict 11, integral base, to extend upwards with side portions connected in an end-to-end manner), the plurality of side portions cooperatively defining a receiving space (Figure 2 depicts a receiving space provided by 112, integral base body, and 113, top surface); and a second mounting frame (40, light filter holder), the second mounting frame being divided into a first connecting ring (43, light filter holder body), a 
Wang fails to teach the first mounting frame is made of resin, and the second mounting frame comprises a metal sheet and a black oxidizing layer formed on the metal sheet. Wang and Chen are related because both teach a lens module.
Chen discloses a lens module (Figure 1), wherein a first mounting frame is made of resin (Figure 1, 10, supporting plate; [0013] teaches 10, supporting plate, may be made of plastic material, which is known to be a synthetic resin).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wang to incorporate the general teachings of Chen and provide wherein the first mounting frame is made of resin. Doing so would allow for a durable and cheap material to be used, thereby improving the reliability of the device.

Wei discloses a lens module (Figures 1 and 2), wherein a second mounting frame comprises a metal sheet and a black oxidizing layer formed on the metal sheet (Figure 1, 1, shading component, including 12, shading piece; [0016] teaches a black shading layer which may be formed by a black oxidization treatment to a surface of a metal shading piece).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Wang to incorporate the general teachings of Wei and provide wherein the second mounting frame comprises a metal sheet and a black oxidizing layer formed on the metal sheet. Doing so would allow for reduction of stray light thereby improving the image quality.

Regarding claim 2, the modified Wang discloses the lens module of claim 1, wherein the supporting ring comprises a first surface (top surface of 44, inward extending arm), a second surface opposite to and parallel to the first surface (bottom surface of 44, inward extending arm), and a third surface connected between the first surface and the second surface (inner surface of 44, inward extending arm, which connects the top and bottom surfaces, and is formed at an angle), the optical filter is fixed on the second surface (Figure 2, 50, light filter, is at least indirectly fixed on the bottom surface of 44, inward extending arm), the third surface is inclined towards the first surface to cause the first surface and the third surface to form an included angle, 

Regarding claim 3, as best understood, the modified Wang discloses the lens module of claim 1, wherein an outer side of the first connecting ring is aligned with an outer side of the first mounting frame (at least Figure 2), and an inner side of the first connecting ring protrudes from the first mounting frame to be above the receiving space (at least Figure 2).

Regarding claim 4, the modified Wang discloses the lens module of claim 1, wherein the second connecting ring is perpendicular to the first connecting ring and protrudes into the receiving space (at least Figure 2).

Regarding claim 6, the modified Wang discloses the lens module of claim 1, wherein the supporting ring is parallel to the first connecting ring (at least Figure 2).

Regarding claim 7, as best understood, the modified Wang discloses the lens module of claim 1, wherein the mounting bracket assembly further comprises an adhesive layer, and the second mounting frame is fixed to the first mounting frame through the adhesive layer (at least [0183] teaches the light filter holder can be adhered to the integral base by adhering glue).



Regarding claim 9, the modified Wang discloses the lens module of claim 8, wherein the supporting ring comprises an opening corresponding to a sensing area of the image sensor (111, light window).

Regarding claim 10, Wang discloses an electronic device (Figure 20B) comprising: a casing (46L, upward extending surrounding wall); and a lens module (Figure 2, 100, camera module) mounted to the casing (Figure 20B, [0268]), the lens module comprising: an optical filter (50, light filter); and a mounting bracket assembly (11, integral base, and 40, light filter holder), the optical filter mounted on the mounting bracket assembly (at least Figure 2, [0169] teaches 50, light filter, is installed at 40, light filter holder), the mounting bracket assembly comprising: a first mounting frame (11, integral base) comprising a plurality of side portions connected end-to-end (Figures 2 and 3 depict 11, integral base, to extend upwards with side portions connected in an end-to-end manner), the plurality of side portions cooperatively defining a receiving space (Figure 2 depicts a receiving space provided by 112, integral base body, and 113, top surface); and a second mounting frame (40, light filter holder), the second mounting frame being divided into a first connecting ring (43, light filter holder body), a second connecting ring (45, downward extending arm), and a supporting ring (44, 
Wang fails to teach the first mounting frame is made of resin, and the second mounting frame comprises a metal sheet and a black oxidizing layer formed on the metal sheet. Wang and Chen are related because both teach a lens module.
Chen discloses a lens module (Figure 1), wherein a first mounting frame is made of resin (Figure 1, 10, supporting plate; [0013] teaches 10, supporting plate, may be made of plastic material, which is known to be a synthetic resin).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wang to incorporate the general teachings of Chen and provide wherein the first mounting frame is made of resin. Doing so would allow for a durable and cheap material to be used, thereby improving the reliability of the device.

Wei discloses a lens module (Figures 1 and 2), wherein a second mounting frame comprises a metal sheet and a black oxidizing layer formed on the metal sheet (Figure 1, 1, shading component, including 12, shading piece; [0016] teaches a black shading layer which may be formed by a black oxidization treatment to a surface of a metal shading piece).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Wang to incorporate the general teachings of Wei and provide wherein the second mounting frame comprises a metal sheet and a black oxidizing layer formed on the metal sheet. Doing so would allow for reduction of stray light thereby improving the image quality.

Regarding claim 11, the modified Wang discloses the electronic device of claim 10, wherein the supporting ring comprises a first surface (top surface of 44, inward extending arm), a second surface opposite to and parallel to the first surface (bottom surface of 44, inward extending arm), and a third surface connected between the first surface and the second surface (inner surface of 44, inward extending arm, which connects the top and bottom surfaces, and is formed at an angle), the optical filter is fixed on the second surface (Figure 2, 50, light filter, is at least indirectly fixed on the bottom surface of 44, inward extending arm), the third surface is inclined towards the first surface to cause the first surface and the third surface to form an included angle, 

Regarding claim 12, as best understood, the modified Wang discloses the electronic device of claim 10, wherein an outer side of the first connecting ring is aligned with an outer side of the first mounting frame (at least Figure 2), and an inner side of the first connecting ring protrudes from the first mounting frame to be above the receiving space (at least Figure 2).

Regarding claim 13, the modified Wang discloses the electronic device of claim 10, wherein the second connecting ring is perpendicular to the first connecting ring and inserts into the receiving space (at least Figure 2).

Regarding claim 15, the modified Wang discloses the electronic device of claim 10, wherein the supporting ring is parallel to the first connecting ring (at least Figure 2).

Regarding claim 16, as best understood, the modified Wang discloses the electronic device of claim 10, wherein the mounting bracket assembly further comprises an adhesive layer, and the second mounting frame is fixed to the first mounting frame through the adhesive layer (at least [0183] teaches the light filter holder can be adhered to the integral base by adhering glue).



Regarding claim 18, the modified Wang discloses the electronic device of claim 17, wherein the supporting ring comprises an opening corresponding to a sensing area of the image sensor (111, light window).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2017/0310861), in view of Chen (2014/0049686), in view of Wei (2018/0299591) as applied to claims 1 and 10 above, and further in view of Ha et al. (2017/0214831).

Regarding claim 5, the modified Wang discloses the lens module of claim 1, but fails to teach wherein a surface of the optical filter facing away from the second surface is flush with a surface of the first connecting ring facing away from the first mounting frame. The modified Wang and Ha are related because each teach a lens module.
Ha discloses a lens module wherein a surface of the optical filter facing away from the second surface is flush with a surface of the first connecting ring facing away from the first mounting frame (at least Figure 5 depicts the top surface of 600, filter, which faces away from the bottom surface of 411, first support unit, is flush with the top surface of 412, second support unit).


Regarding claim 14, the modified Wang discloses the electronic device of claim 10, but fails to teach wherein a surface of the optical filter facing away from the second surface is flush with a surface of the first connecting ring facing away from the first mounting frame. The modified Wang and Ha are related because each teach a lens module.
Ha discloses a lens module wherein a surface of the optical filter facing away from the second surface is flush with a surface of the first connecting ring facing away from the first mounting frame (at least Figure 5 depicts the top surface of 600, filter, which faces away from the bottom surface of 411, first support unit, is flush with the top surface of 412, second support unit).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Wang to incorporate the general teachings of Ha and provide wherein a surface of the optical filter facing away from the second surface is flush with a surface of the first connecting ring facing away from the first mounting frame. Doing so would allow for a reduction of size of the first connecting ring, thereby providing a more compact device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872